           Case 1:18-cv-04645-KPF Document 48 Filed 01/16/19 Page 1 of 1


LITCHFIELD                                                                   WRITER'S ADDRESS:
                                                                             420 Lexington Avenue
                                                                             Suite 2104
                                                                             New York, NY 10170
                                                                             212-434-0101
                                                                             212-434-0105 (fax)



 Edward Fogarty, Jr.
 Email: fogarty@litchfieldcavo.com
                                                                 MEMO ENDORSED
                                                      January 16, 2019

 VIA EMAIL and ECF
 Honorable Katherine Polk Failla
 United States District Court
 Southern District of New York
 40 Foley Square, Courtroom 618
 New York, New York 10007

                                              Re:    Home Box Office Inc. v. OOshirts Inc. d/b/a
                                                     TeeChip
                                                     Civil Action No.: 18-CV-4645

 Dear Judge Failla:

         I represent the Defendant on the above-captioned matter, and write regarding your
 Honor's order of November 15, 2018. As you Honor may recall, the parties had settled this
 matter in principle with the efforts and assistance of Magistrate Judge Wang and are finalizing
 the terms of a settlement agreement. Since your Honor's last extension the parties have
 exchanged a number of drafts and are down to three critical issues that are subject to further
 negotiations. The parties respectfully request one last 30-day extension in an effort to resolve
 this matter. This letter is issued jointly with the advice and consent of Kerry B. Brownlee of
 Plaintiffs office.

        We thank the court for its consideration of the foregoing request.




 EF:nr
 cc: kbrownlce@ipcounselors.com


Application GRANTED.


                                                      SO ORDERED.
Dated: January 16, 2019
       New York, New York


                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
